Title: From John Quincy Adams to Thomas Boylston Adams, 29 September 1812
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 35.
My dear Brother.
St: Petersburg 29. September 1812

A War between the United States and Great-Britain, and a War between France and Russia, having commenced on the same Week in the month of June last, have concurred almost entirely to annihilate, the few and precarious opportunities of Communication with you, which I had previously possessed—Our War has banished our flag from the Baltic, and stopped the channel of conveyance though England of which I sometimes availed myself—The French and Russian War has stopped the communication between this place and Paris, by which I sometimes received letters from America, and through which I sometimes wrote.—I have had no letter from you, nor from any person in America, since I wrote you last.—I seem to be cut off from all intercourse with my Country.
It has been a painful and distressing period of my life, since I wrote you last. I then sympathized with you upon the loss of your beloved infant daughter—Alas! that very day came the first summons of Heaven for the departure of my own—She had shortly before been several days ill with a Dysentery, and had apparently recovered—That day she relapsed, and on the 17th: of this Month I committed her earthly remains to the grave—No language can describe the feelings of my Heart; but you have too dearly learnt how to estimate them.—Of the Mother’s Anguish, neither you nor I can adequately judge—She was our only daughter—and lovely as a Seraph upon Earth.
As I know not how, or when, or if ever this letter will reach you, nor into whose hands it may fall, common prudence forbids me to say much on the public affairs of the world—You know my sentiments with regard to the War which has commenced in our own Country—I cannot say that the Declaration was avoidable, when it took place—But I think that its principal Cause and Justification was removed precisely at the moment when it occurred—I have flattered myself with the hope that when the change of policy, forced upon the British Ministry, by our previous measures, should be known in America, it would still be practicable to arrest the War at the threshold, and to restore us to the blessings of Peace and Neutrality—But my expectations have been weakened by the information of what was passing in America, immediately after the Declaration; and now are almost extinct.
A more terrible and destructive War is raging in the heart of the Country where I reside. Three months have elapsed since the invasion of the Russian Territories, by French armies; and they are already in possession of Moscow—Several bloody Battles have been fought, with various and alternate success: none of them however of a character to decide the Event, even of this Campaign—Neither the People, nor the Government of this Country are disheartened, by the present aspect of their affairs.—They consider the situation of their Enemy as desperate in the midst of his success, and entertain not a doubt that they will ultimately expel him and his armies from their Country—The army destined against this City, has been repeatedly defeated with such heavy loss that the place is thought secure notwithstanding the occupation of Moscow—Some of the English Inhabitants of the City, are however preparing to leave it.
Your affectionate brother.
A.